Citation Nr: 1724142	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an upper gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia, to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to a sleep disorder.

5.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II and/or as secondary to an acquired psychiatric disorder.  

6.  Entitlement to service connection for a skin disorder, claimed as capillaritis venous, granuloma annulare, and venous stasis dermatitis.

7.  Entitlement to service connection for a bilateral ankle disorder.

8.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  

9.  Entitlement to ratings in excess of a single 10 percent rating prior to March 3, 2011, and in excess of two separate 20 percent ratings thereafter, for bilateral degenerative changes to the first metatarsophalangeal joint with plantar calcaneal heel spurs.

10.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of motion.

11.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee with laxity.

12.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee with limitation of motion.

13.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left knee with laxity.

14.  Entitlement to initial ratings in excess of 20 percent prior to January 24, 2012, and in excess of 40 percent thereafter, for peripheral neuropathy of the right lower extremity.  

15.  Entitlement to initial ratings in excess of 20 percent prior to January 24, 2012, and in excess of 40 percent for peripheral neuropathy of the left lower extremity.  

16.  Entitlement to an effective date earlier than October 27, 2008, for the grant of service connection for the bilateral knee disabilities.
17.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to January 24, 2012.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and subsequent rating decision of the VA Regional Offices (RO) in San Diego, California and Oakland, California.  

In January 2011, the Board remanded the claims of service connection for an upper GI disorder, IBS, and hypertension for further development.  The Board also denied service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a sleep disorder.  The Board also noted that in March 2010, the Veteran withdrew his appeals regarding entitlement to higher initial ratings for bilateral lower extremity peripheral neuropathy.  For the reasons set forth in the remand below, the Board has concluded that the appeals of the issues of higher initial ratings for the peripheral neuropathy are in fact on appeal.  

Although the Board previously denied the issue of service connection for a sleep disorder, in a July 2015 remand, the Board considered such issue to still be on appeal and remanded it for further development.  As such, the Board will again take jurisdiction of this issue.  The Board also noted that while service connection for an acquired psychiatric disorder had been denied in 2011, the Veteran had initiated a new claim, in the form of service connection for depression as secondary to service-connected disabilities.  Consequently, that issue is characterized as set forth above.  The Board's July 2015 remand also included the other issues listed in the present appeal.  The case was remanded to issue a Statement of the Case (SOC) as to the claims of service connection for acquired psychiatric and bilateral ankle disorders; obtain outstanding treatment records; and provide the Veteran with VA examinations for his increased rating claims and claims of service connection for an upper GI disorder, IBS, and hypertension.  As regards the issues being decided herein, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

After the appeal was returned to the Board, the Veteran's service personnel records and additional service treatment records (STRs) were obtained.  The personnel records are not relevant to the issues on appeal, while the STRs consist of health abstracts and are also not relevant.  Therefore, a remand of all the issues on appeal is not warranted for consideration of these additional records.  38 C.F.R. § 19.37(b) (2016).  

All of the issues except for service connection for a sleep disorder, hypertension, and depression, as well as the earlier effective date claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a sleep disorder at any time since filing his claim for compensation.

2.  Hypertension was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop or worsen as a result of any incident during service, including the service-connected diabetes mellitus, type II and/or major depressive disorder.

3.  The Veteran has major depressive disorder that is as likely as not related to his military service, including service-connected disabilities.

4.  An initial claim for service connection for a bilateral knee disorder was received in July 1977.  

5.  An unappealed September 1977 rating decision denied service connection for a bilateral knee disorder; evidence of record at that time included the Veteran's relevant STRs.  

6.  Unappealed rating decisions in August 2002 and November 2004 continued the previous denial of service connection for a bilateral knee disorder.

7.  A claim for service connection for a bilateral knee disorder was not again received until October 27, 2008.  

8.  Following the November 2004 denial, there is no intervening communication of record prior to October 27, 2008, which can be reasonably construed as either a formal or informal claim of entitlement to VA compensation benefits for a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Hypertension was not incurred or aggravated in service and is not proximately due to or the result of the service-connected diabetes mellitus, type II and/or major depressive disorder.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).
3.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  The criteria for an effective date earlier than October 27, 2008, for the grant of service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As the Board is granting service connection for major depressive disorder, it need not address VA's duties to notify and assist with respect to this issue.  Regarding the other issues being decided herein, November 2007, December 2011, and April 2014 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1), followed by a readjudication of the issues in January and February 2017 Supplemental Statements of the Case.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's STRs and post-service medical records were obtained.  A financial status report received in December 2014 shows that the Veteran reported Social Security income.  However, he did not indicate that such was disability versus retirement income.  The evidence does not suggest, nor has the Veteran contended, that he receives Social Security disability income.  Therefore, a remand to obtain records from the Social Security Administration (SSA) is not necessary.  

Pertinent VA and fee-based examinations were obtained in May 2008, August 2009, January 2012, and December 2016.  38 C.F.R. § 3.159(c)(4).  The VA and fee-based examinations obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis 

A.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., hypertension) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension and arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Sleep Disorder

The Veteran's STRs include his March 1968 enlistment examination, which revealed all clinically normal pertinent systems.  In his report of medical history, the Veteran denied frequent trouble sleeping.  However, a past history of sleep problems was noted.  His December 1969 separation examination again revealed all clinically normal pertinent systems; he continued to deny frequent trouble sleeping.  His STRs are silent for any diagnosis of, or treatment, for a sleep disorder.

Post-service treatment records include a January 2013 record in which the Veteran reported having no history of snoring or apnea, but described difficulty with sleep.  No sleep disorder was diagnosed.  The Veteran's treatment records do not contain any diagnosis of, or treatment for, a sleep disorder.  The Veteran has not reported being diagnosed with a sleep disorder.

Based on a review of the evidence, the Board concludes that service connection for a sleep disorder is denied.  No chronic sleep disorder has been shown at any time since the claim for service connection.  

In this case, none of the Veteran's treatment records have shown a current diagnosis of any sleep disorder.  Indeed, the Veteran himself has not identified being diagnosed with any sleep disorder.  Although he may have difficulty with sleep, no underlying chronic sleep disorder has been diagnosed.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a sleep disorder at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the diagnosis of a sleep disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the treatment records failing to show such diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render a diagnosis that is of comparable probative value to that of his treatment providers.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).

At no time since the Veteran first filed a claim for service connection for a sleep disorder in September 2007 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a sleep disorder denied.  See 38 U.S.C.A § 5107 (West 2014).

	2.  Hypertension 

The Veteran's STRs include his March 1968 enlistment examination, which revealed a clinically normal vascular system.  His blood pressure reading is illegible.  In his report of medical history, the Veteran denied high blood pressure.  His December 1969 separation examination again revealed a clinically normal vascular system; his blood pressure was 140/80.  The Veteran continued to deny high blood pressure in his report of medical history.  The Veteran's STRs do not show diastolic blood pressure predominantly 90mm. or greater or systolic pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  

Post-service treatment records show that the earliest evidence of hypertension is a record dated in September 1998.  At that time, the Veteran reportedly had had hypertension for seven years.  None of his treatment records contain any opinion relating hypertension to his military service or to his service-connected diabetes mellitus, type II and/or major depressive disorder.  They also do not show that the Veteran reported having hypertension since service or within one year of service.

The Veteran was afforded a VA examination in August 2009.  The examiner noted that the Veteran was diagnosed with hypertension seven years prior to being treated by the provider of the September 1998 record.  The examiner noted that the Veteran was diagnosed with diabetes mellitus, type II after a bleeding gastric ulcer six years ago.  The examiner observed that the Veteran started treatment for diabetes around 2005 and had had elevated glucose since 2004.  They opined that the Veteran's diagnosis of hypertension preceded his diabetes mellitus, type II.  The examiner reported that the possible causes of hypertension were smoking, male gender, age, and chronic liver disease due to drinking alcohol.

At a VA examination in January 2012, the Veteran was diagnosed with hypertension with onset date of 2004.  The Veteran reported being diagnosed by a local provider in 1997.  The examiner opined that the hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that there was no documentation that the Veteran had hypertension while in service.  They observed that he was not diagnosed until many years after he was discharged.  

The examiner further opined that hypertension was not at least as likely as not aggravated beyond its natural progression by a service-connected disability.  The examiner reported that the Veteran was taking several medications that were commonly used to control hypertension.  They reported that in addition to the essential hypertension that he had, he also had portal hypertension caused by consumption of alcohol over many years that was due to cirrhosis.  The examiner noted that several of the antihypertensive medications that he took were used to control complications of his cirrhosis and likely would not be needed if he did not have cirrhosis.  The examiner noted that when he was seen in the liver clinic, some of the medications used to control the portal hypertension were reduced in dose, and another was started at a low dose.  The examiner also noted that the Veteran's medication dose that was used to control the vascular hypertension was also recommended to be reduced.  The examiner concluded that the Veteran's blood pressure was usually not severe and was well-controlled on his current medication.   

The Veteran was afforded a fee-based examination in December 2016.  He was diagnosed with hypertension with onset date of 2002.  The Veteran stated that he was diagnosed in 2002 and had been placed on various medications.  He reported being currently on medication with still poor control of his blood pressure. He denied any renal and cardiac involvement and no other related complaints.  The examiner opined that the Veteran's hypertension was less likely as not proximately due to or the result of diabetes mellitus, type II or psychiatric disability.  

The examiner reported basing their opinion on thorough claims file review, review of all available medical records, and current peer reviewed medical literature.  The examiner noted that it was acknowledged that the Veteran was diagnosed with diabetes mellitus.  They reported that the review of the available medical records showed that the hypertension predated the diabetes mellitus.  The examiner noted that during that day's evaluation, the Veteran declined an albumin, urine, microalbumin, quantitative, and renal panel to determine correlation between hypertension and diabetes.  The examiner noted that the established risk factors associated with hypertension included age, weight, family history, high cholesterol levels and other medical conditions (vascular, renal, endocrine).  The examiner opined that there was no objective evidence that established causality between the Veteran's hypertension and depression.  The examiner also opined that it was less likely than not that the Veteran's hypertension was caused or permanently increased in severity by the service-connected diabetes mellitus, type II and/or any psychiatric disability.  The same rationale was provided.  
Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the Veteran has a current diagnosis of hypertension, the evidence does not show that such is related to his military service, to include being secondary to any service-connected disability.  

The Veteran's STRs are silent for any complaints pertaining to hypertension.  His December 1969 separation examination revealed a clinically normal vascular system and his blood pressure was 140/80.  In his accompanying report of medical history, he specifically denied high blood pressure.  The Board observes that VA defines hypertension as diastolic blood pressure predominantly 90mm. or greater; and isolated systolic hypertension as systolic pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  The Veteran's STRs fail to show such blood pressures.  Additionally, none of his treatment records show that he reported having ongoing hypertension symptoms dating back to service; they also do not contain any medical opinion relating hypertension to his military service.  In this case, the contemporaneous service records fail to show that the onset of any current hypertension began during service or is otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

None of the Veteran's records contain any opinion relating hypertension as having its onset during the Veteran's military service or as being otherwise related to his military service.  Here, the first evidence of hypertension is not until the 1990s.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of pertinent complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of hypertension is itself evidence which tends to show that such did not have its onset in service or for many years thereafter.

Turning to service connection on a secondary basis, for the reasons set forth below, the Board is granting service connection for major depressive disorder.  However, the evidence fails to show that the Veteran's service-connected diabetes mellitus, type II and/or major depressive disorder either caused or aggravates hypertension.  The most probative medical opinion of record, that of the 2016 fee-based examiner, shows that the Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus, type II and/or major depressive disorder.  As this opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  It is also uncontradicted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.)

None of the Veteran's treatment records contain any opinion relating his hypertension to his service-connected diabetes mellitus, type II and/or major depressive disorder.  Therefore, the evidence does not support a finding of service connection as secondary to the service-connected diabetes mellitus, type II and/or major depressive disorder.  

The overall evidence of record as discussed above weighs against a finding of hypertension being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between hypertension and the Veteran's active duty, to include being secondary to the service-connected diabetes mellitus, type II, and/or major depressive disorder, service connection for hypertension is not warranted.
Furthermore, as the evidence does not show that hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the evidence fails to show any symptoms in service, and therefore, does not show a continuity of symptoms since service.  There is no indication of hypertension until the 1990s.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of hypertension, the question involved is medically complex, and accordingly the Board assigns greater weight to the 2016 fee-based examiner's than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of 2016 fee-based examiner.  See Jandreau at 1377 n.4.  

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, to include the service-connected diabetes mellitus, type II, and/or major depressive disorder, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II, and/or major depressive disorder, is denied.  See 38 U.S.C.A § 5107.  


	3.  Depression

The Veteran's STRs include his March 1968 enlistment examination, which revealed a clinically normal psychiatric system.  In his report of medical history, the Veteran denied frequent nightmares; depression or excessive worry; and loss of memory or amnesia.  His December 1969 separation examination again revealed a clinically normal psychiatric system.  The Veteran continued to deny frequent nightmares; depression or excessive worry; and loss of memory or amnesia in his report of medical history.  

Post-service treatment records show that the earliest evidence of depression is in 2005 when an August 2005 record shows that the Veteran had a diagnosis of depression. 

The Veteran was provided a fee-based examination in September 2016.  He was diagnosed with major depressive disorder, recurrent, moderate and alcohol use disorder.  The Veteran reported that his mother was "a beater" and that she "had problems."  He reported being injured in Vietnam when he was run over by a dump truck that severely injured both of his legs.  He reported having had "bouts of depression."  The examiner opined that the claimed condition was less likely than not proximately due to the Veteran's service-connected conditions.  

The examiner opined that while it was certainly reasonable to assume that the Veteran's significant health problems would cause depression, the Veteran actually denied that his mood was significantly disrupted as a result of his health problems.  The examiner noted that the Veteran's stated that his health problems had not been a major factor in exacerbating or triggering his depressive symptoms.  The examiner noted that the Veteran described "many bouts of depression" over the years and a review of records supported a contention that the etiology of the Veteran's depression was much more diffuse and likely did not stem in a significant way from his service-connected disabilities.  The examiner noted the Veteran's challenging upbringing as well as the suicide of his child.  The examiner opined that the Veteran's depression was likely a combination of some genetic and early environmental factors as well as a product of major stressors throughout his adult life including time in Vietnam (and being seriously injured), three divorces, the suicide of his daughter, as well as his numerous health problems.  The examiner also opined that the alcohol use disorder was less likely than not proximately due to or the result of his service-connected health conditions.  The examiner noted that the Veteran described a long period of alcohol use beginning with his time in Vietnam.  

Based on a review of the evidence, and when affording the Veteran the benefit-of-the-doubt, the Board concludes that service connection for major depressive disorder is warranted.  

Although a negative nexus opinion was provided, the September 2016 fee-based examiner's opinion supports a finding of service connection.  As noted above, the examiner concluded that the Veteran's depression was likely a combination of factors, including specifically his time in Vietnam, as well as his numerous health problems.  The Board observes that service connection for the Veteran's bilateral knees was granted as being related to his reported in-service injury of being hit by a truck noted by the 2016 examiner.  See April 2010 rating decision.  Since the examiner's opinion attributes the Veteran's current major depressive disorder, in part, to both his military service as well as his health problems, which includes his numerous service-connected disabilities, the Board concludes that such opinion supports a finding of service connection.   

Therefore, when affording the Veteran the benefit of the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for major depressive disorder is, therefore, granted.

B.  Earlier Effective Date

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2016). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

An initial claim seeking service connection for a bilateral knee disorder based on injuries received when run over by a truck in Vietnam was received in July 1977.  The claim was denied in a September 1977 rating decision.  Evidence at the time of that decision consisted of the Veteran's STRs.  His March 1968 enlistment examination revealed clinically normal lower extremities, but his report of medical history shows that he reported that his knees felt stiff occasionally with no history of injury.  The Veteran complained about knee pain in January 1969; he reported having struck it the day before.  His December 1969 separation examination showed clinically normal lower extremities; both the examination report and the Veteran's report of medical history were silent for any knee complaints.  The September 1977 rating decision specifically discussed the 1968 enlistment examination and that the Veteran's STRs showed that he complained of a sore knee.  The Veteran did not appeal the denial of the September 1977 rating decision.  

A January 2002 petition to reopen was denied in an August 2002 rating decision.  Notice of the denial was sent to the Veteran that same month.  A May 2004 Decision Review Program Request shows that the Veteran wished to participate in the Decision Review Program, suggesting he was appealing the 2002 rating decision.  A May 2004 letter to the Veteran informed him that his May 2004 correspondence was not a timely Notice of Disagreement (NOD) as to the August 2002 rating decision.  The RO instead treated the correspondence as a petition to reopen, which was denied in a November 2004 rating decision.  Evidence of record at the time of this decision included post-service treatment records and a lay statement received in August 2004.  The lay statement discussed the in-service truck injury.  The treatment records did not show bilateral knee disabilities related to the reported in-service injury.  The Veteran did not appeal this decision.  

Following the unappealed November 2004 rating decision, no correspondence evidencing an intent to claim service connection for a bilateral knee disability was received until October 27, 2008.  

In the subsequent April 2010 rating decision that is at issue in this appeal, the RO granted service connection for the bilateral knee degenerative joint disease  effective from October 27, 2008, the date that the claim was received.  Evidence of record at the time of this decision consisted of evidence already in the claims file at the time of the previous denials, additional records, and a March 2010 VA examination with a positive nexus opinion.  The VA examination discussed the 1969 record showing a sore knee.  The Board observes that the examiner noted the record as being dated in June 1969 as opposed to January 1969; however, a review of the claims file shows that although the date of the record is slightly illegible, it appears to be January as opposed to June.  However, the specific date of the 28th is the same as reported in the STRs and the examination, thus indicating that the examiner was referring to this record.  The examiner also referenced a June 1968 record showing shin splints of the right leg.  

The Veteran contends that service connection should be granted back to the date of the July 1977 claim.  See June 2010 NOD.  Specifically, the Veteran contends that pertinent service department records were unavailable at the time of the September 1977 rating decision and were therefore not considered in that decision.  Id.  In support of this assertion, the Veteran contends that the 1977 rating decision indicated that the Veteran made no complaints of knee pain while serving, yet STRs do show knee pain in January 1969.  Id.  Additionally, the Veteran contends that the 2010 examiner referenced that the Veteran's STRs had several references to knee pain and injury.  Id. 

Based on a review of the evidence, the Board concludes that effective dates earlier than October 27, 2008, for the grants of service connection for the Veteran's bilateral knee disabilities are not warranted. 

In this case, the previous rating decisions denying the Veteran's claims for bilateral knee disabilities are all final.  The evidence does not show, nor does the Veteran contend, that he appealed the initial September 1977 decision.  Although he evidently tried to appeal the August 2002 rating decision, his purported NOD was not received until May 2004.  To be considered timely, an NOD must be received within one year from the date of the notice of the determination.  38 C.F.R. § 20.302 (2016).  As such, the May 2004 NOD was not timely and the August 2002 rating decision is final.  The evidence does not show, nor does the Veteran contend, that he appealed the November 2004 rating decision.  Consequently, the Board concludes that the previous rating decisions denying these claims are final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).  
In reaching the conclusion that the previous decisions are final and binding, the Board has considered the holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, though, no additional material evidence pertinent to the issue of entitlement to service connection for a bilateral knee disability was received within the relevant time periods of the 1977, 2002, and 2004 decisions.  Thus, those previous rating decisions are final.

Following the November 2004 denial, no informal claim or evidence that could be perceived as an informal claim for benefits owing to a bilateral knee was received until the Veteran's October 27, 2008, claim.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Therefore, the earliest possible effective date assignable in this circumstance is October 27, 2008.  

The Board acknowledges the Veteran's argument that an earlier effective date is warranted as it is believed that pertinent service department evidence was not of record at the time of the 1977 rating decision.  However, the September 1977 rating decision specifically states that the Veteran's STRs "show that the Veteran complained of a sore knee and gave a history of striking it the day prior to examination."  This STR is the very same as the one referred in the Veteran's June 2010 NOD.  Additionally, although the 2010 examiner's medical opinion indicates that the Veteran's medical records had several instances of knee pain and injury, the only records noted by the examiner were the March 1968 enlistment examination, the June 1968 record showing a symptomatic right leg and shin splints (but not specific knee complaints), and the 1969 record showing a sore knee.  The 1977 rating decision also discussed the enlistment examination.  Therefore, contrary to the Veteran's assertion, the 1977 rating decision did consider the Veteran's STRs showing knee complaints.  The evidence fails to show that the evidence at the time of September 1977 rating decision did not contain the Veteran's relevant STRs ultimately supporting a grant of service connection.  

As such, while the Veteran contends that an earlier effective date is warranted based on reconsideration of the initial claim under 38 C.F.R. § 3.156(c), the evidence does not support a finding that reconsideration of the initially denied claim is warranted.  Therefore, the Board reiterates that, the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  Consequently, an effective date earlier than October 27, 2008, is not warranted.  

While the Board recognizes the Veteran's personal belief that the effective date for the grant of service connection for his bilateral knee disabilities should be earlier than October 27, 2008, the governing legal authority is clear and specific, and VA is bound by it.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than October 27, 2008, for the grant of service connection for bilateral knee disabilities is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102,


ORDER

Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder, is denied.

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II and/or as secondary to an acquired psychiatric disorder, is denied.  

Entitlement to service connection for major depressive disorder is granted.  

Entitlement to an effective date earlier than October 27, 2008, for the grant of service connection for the bilateral knee disabilities is denied.


REMAND

Regarding the issues of service connection for an upper GI disorder and IBS, the Veteran claims that those disorders are secondary to an acquired psychiatric disorder.  The Veteran was provided fee-based examinations in December 2016; negative nexus opinions regarding service connection on a direct basis were provided.  However, in light of the Board's grant of service connection for major depressive disorder, the Board concludes that addendum medical opinions from the 2016 examiner discussing service connection on a secondary basis is warranted.  

As for the issues of service connection for RLS and a skin disorder, the Veteran submitted medical literature positing a connection between RLS and diabetes as well as various skin disorders and diabetes.  No examination for RLS has been afforded to the Veteran, while a November 2013 fee-based examination for the Veteran's skin disorder addressed service connection on a direct basis.  In light of the literature provided by the Veteran, the Board concludes that an examination is necessary for the RLS claim, while an addendum opinion regarding his skin disorder from the 2013 examiner would be beneficial.

Regarding the issue of service connection for a bilateral ankle disorder, the Board notes that the Veteran is service connected for bilateral knee disabilities from a reported in-service injury.  He also reported that his ankles were injured at the same time.  See, e.g., January 2012 VA examination.  X-rays taken at the 2012 examination showed a chronic bone fragment in the right ankle consistent with chronic posttraumatic injury.  No medical opinion was provided.  The Veteran was afforded a fee-based examination in September 2016.  The examiner provided an opinion regarding service connection on a secondary basis, but no opinion as to direct service connection was provided.  The examiner did note that there was no objective documentation that an ankle injury was sustained during service, but did not specifically provide a medical opinion as to direct service connection.  In light of the 2012 x-rays findings suggesting a posttraumatic injury, the Board finds that a remand for an addendum opinion addressing direct service connection is necessary.  

Turning to the rating claims, as for the feet and knee rating claims, the Board must reconsider them in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from December 2016, and concludes that these findings do not meet the specifications of Correia.  The examination for the knees contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  The examination for the feet does not contain range of motion testing at all.  In this regard, while the Veteran's foot disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, which does not specifically address range of motion, his disability was previously rated during this appeal under 38 C.F.R. § 4.71a, DC 5010, which does address range of motion.  Given this, the Board is not satisfied that the examination findings are adequate for contemporaneous ratings.  Further examinations are thus necessary under 38 C.F.R. § 3.159(c)(4).  In remanding for additional examinations, the Board acknowledges that the rating criteria for the separate ratings for right and left knee laxity do not consider range of motion.  Nevertheless, as any examination of the bilateral knees may contain pertinent findings regarding laxity, the Board concludes that these issues must be remanded as well.  

Turning to the peripheral neuropathy of the bilateral lower extremities, an additional SSOC is necessary.  Briefly, the July 2008 initial rating decision granted service connection at 10 percent disabling; the Veteran disagreed with the ratings assigned.  In a February 2010 rating decision, the RO granted increased ratings of 20 percent dating back to the award of service connection in September 2007.  In March 2010, the Veteran's representative withdrew the appeal of these initial rating claims.  However, in June 2010, the Veteran's representative then filed a Notice of Disagreement (NOD) as to the February 2010 rating decision.  In January 2011, based on the March 2010 withdrawal, the Board concluded that these claims were no longer in appellate status.  

In February 2014, the RO increased the disability ratings to 40 percent effective the date of a January 2012 VA examination.  A rating decision effectuating this grant was issued, as was a Statement of the Case (SOC).  The SOC discussed both the 20 percent and 40 percent stages of these disabilities during this appeal.  Subsequent adjudications, however, in January and February 2017 SSOCs only considered the 40 percent stages and did not address the 20 percent ratings.  In light of the procedural history outlined above, the Board concludes that these claims encompass the entire appeal period dating back to the award of service connection (February 2010 rating decision dating increase back to September 2007, June 2010 NOD, and February 2014 SOC as well as a March 2014 substantive appeal).  Consequently, the Board finds that a remand for a new SSOC addressing these issues back to the award of service connection, in light of all the evidence received, is necessary.  

Finally, in light of the Board's grant of service connection for major depressive disorder, as well as the issues being remanded, the Board concludes that the intertwined issue of entitlement to a TDIU prior to January 24, 2012, must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with an updated 38 C.F.R. § 3.159(c) notice letter addressing his claims, with the provisions of 38 C.F.R. § 3.159(b) for secondary service connection cited.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Martinez, California VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed RLS.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed RLS had its onset in service, is related to the Veteran's military service, or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II [If RLS is found to have been aggravated by the service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the literature provided by the Veteran in January 2014 showing an association with RLS and diabetes.   

3.  Obtain addendum medical opinions from the November 2013 skin and December 2016 fee-based esophageal and intestinal examiners (or, if unavailable, from medical professionals with appropriate expertise) to determine the etiology of any diagnosed upper GI, IBS, and skin disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the opinions.  

For the claims of service connection for an upper GI disorder and IBS, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's diagnosed upper GI disorders and IBS are caused or aggravated (permanently worsened beyond normal progression) by the service-connected major depressive disorder [If any upper GI disorders and IBS are found to have been aggravated by the service-connected major depressive disorder, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

For the claim of service connection for a skin disorder, the examiner should opine as to whether any diagnosed skin disorder is caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II [If any skin disorder is found to have been aggravated by the service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the literature provided by the Veteran in January 2014 showing an association with skin disorders and diabetes.  

4.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected bilateral knee and feet disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  
The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected bilateral knee and feet disabilities.  

For the Veteran's knees, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

For the Veteran's feet, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Comment as to whether the Veteran's foot disabilities are best characterized as "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Implement the grant of service connection for major depressive disorder and assign a disability rating for this disability.

4.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  In readjudicating the increased ratings for the peripheral neuropathy of the bilateral lower extremities, the AOJ must consider the severity of these disabilities dating back to the award of service connection in September 2007.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


